Citation Nr: 1748307	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to September 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board previously remanded this case in June 2017, directing the AOJ to schedule the Veteran for a hearing.  Subsequently, the AOJ scheduled a videoconference hearing on September 8, 20187 for the Veteran and notified the Veteran in writing in July 2017.  A reminder was sent to the Veteran in August 2017.  However, the Veteran failed to appear for the scheduled hearing, and a motion for a new hearing was not filed within 15 days of the originally scheduled hearing date.  For this reason, the Veteran's request for a hearing is considered withdrawn, and the case will proceed as thought the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).  A hearing was held at the RO and a transcript of that hearing is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no current diagnosis of a right or left knee disability and no clinical findings of any knee disorder or injury during service.  


CONCLUSION OF LAW

1. The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2016).

2. The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in September 2005, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), pertinent service personnel records (SPRs), and private and VA treatment records with the claims file.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for knee disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C.A. § 5103A(d)(2)(B)).

The Board concludes that an examination is not needed in this case because the Veteran's only contention is that he should be service connected for knee disabilities because he claims he was injured during training.  June 2009 Hearing Transcript.  Moreover, the Board's review of the claims file is negative for any indication of knee injuries or disabilities during service or after separation.  Hence, the evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  See also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d) and that evidence of record "establishing that the Veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligation under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since his STRs do not show any evidence of occurrence of prostate cancer in service, and there is no evidence showing it after separation to the present.  

II. Service Connection

The Veteran is seeking entitlement to service connection for right and left knee disabilities.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The criteria for establishing service connection for a disorder of either knee have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

Specifically, the Board finds that there is no current diagnosis of a right or left knee disability.  Absent evidence of a current disability, a claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, based on the review of the Veteran's claims file, the Board finds that the Veteran has been treated for his wrist problems, which led to amputation of his right arm, diabetes, obesity, hyperlipidemia, and tobacco counseling.  See, e.g., July 2016 VA medical record, primary care physician note.  However, there is no mention of knee disabilities or injuries in any medical evidence of record, and the only evidence in support of the disability claim is the Veteran's testimony during the RO hearing.  
No record has been filed since this hearing, and there is nothing in the evidence to indicate that the Veteran has been diagnosed with a knee condition since his separation from service.  No evidence is found to support any in-service injury or diagnosis of knee disabilities.  Therefore, the Board finds that the first element of service connection is not met, and thus, entitlement for the service connection for a right or left knee disability is denied. 


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.


REMAND

As for the issue of TDIU, the Veteran has not submitted the VA Form 21-8940.  The AOJ requested the Veteran to submit the form in February 2007, and the Veteran stated in his May 2007 notice of disagreement that he had not submitted the form, but would submit it.  There was also some discussion at his hearing about providing information concerning employment.  However, the Veteran's claims file indicates that he had not submitted the form yet.  The evidence of record lacks information pertinent in ascertaining his unemployability situation such as his employment and education history.  Therefore, the record is incomplete to adjudicate on the TDIU issue, and a remand is necessary to rectify this deficiency.  

It is noted that the Board is remanding this issue in order to assist the Veteran in developing his claim as he is currently representing himself in the course of this appeal.  The evidence reflects various reports of employment over the years, and is incomplete as to both occupational and educational background.  Lacking such evidence, there is no basis to allow the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  Any attempt to obtain records should be documented in the claims folder.

2. Send the Veteran a letter with a blank VA Form 21-8940 and request him to submit the filled-out form and provide any additional evidence, if any, on his employment, education, and disability backgrounds that would aid in deciding his eligibility for the TDIU award.  

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


